Citation Nr: 1448744	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a back disorder.



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This case was previously before the Board in January 2012 at which time his application to reopen the claim of service connection for low back pain was granted and the claims of service connection for a low back disorder and a right ankle disorder were remanded for additional development.  In March 2014, the claims were returned to the Board for adjudication, but again remanded for additional development.  The case has since been returned to the Board for appellate review.

The Board notes that the issue of entitlement to service connection for a right foot disorder and/or a bilateral foot disorder was discussed in the RO's August 2012 supplemental statement of the case (SSOC), as well as in the certification to the Board.  However, this issue was also addressed in the RO's February 2012 rating decision wherein service connection for a bilateral foot condition was granted.  That rating decision represents a fully favorable and final determination of the issue, and the Veteran has not appealed this decision. As such, this issue is no longer on appeal.

Although the RO initially characterized the Veteran's claim as a claim to reopen service connection for a chronic condition to account for low back pain, it is clear from the Veteran's original claim for benefits in January 1995 that he was seeking service connection for low and middle back pain, including as due to a pinched nerve in his neck in 1988.  Therefore, the Board has recharacterized the issue as a service connection claim for a back disorder.

These claims have been processed using the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing systems.  
 

FINDING OF FACT

The Veteran does not have a right ankle disorder that manifested in service or within one year thereafter or that is otherwise related to his military service
CONCLUSION OF LAW

A right ankle disorder was not incurred in service, nor may arthritis be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the Veteran with such notice in November 2007, prior to its decision on the claim in October 2008.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded a VA examination in February 2012 in connection with his claim for service connection for a right ankle disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2012 VA examination was based on history provided by the Veteran, a physical examination, and a review of the claims file.  The VA examiner provided a reasoned opinion that sufficiently informed the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion. Id.   Accordingly, the Board finds the VA examination and medical opinion are adequate.

Additionally, the actions of the Agency of Original Jurisdiction (AOJ) are in substantial compliance with the Board's January 2012 and March 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was afforded VA examinations, the RO reviewed the relevant records, and the issues were properly adjudicated.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101(3), 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In this case, the Veteran's claim for an ankle disorder includes a claim of arthritis, which is one of the listed chronic disorders as set forth at 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  As a result, the provisions pertaining to a presumption of service connection for certain chronic disorders, to include arthritis, are for application in the present case. 

Moreover, for disabilities that are listed as chronic, service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Therefore, the provisions pertaining to continuity of symptomatology as set forth at 38 C.F.R. § 3.303(b) are for application in this matter. 

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of a current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Turning to the evidence of record, the Veteran's service treatment records document a left ankle sprain in May 1988.  There is no evidence of any complaints, diagnosis, or treatment for a right ankle disorder during service.  Upon discharge in October 1994, the Veteran did report "weak ankles, tendonitis, insertion given for shoes."  However, a contemporaneous clinical evaluation of his lower extremities was normal, and the examiner noted a left ankle injury.  

Post-service treatment records show no evidence of a right ankle injury or disability.  

The Veteran was provided a VA examination in February 2012 during which X-rays of the right ankle were negative.  The Veteran advised the examiner that he did not have a right ankle problem, but rather a right foot disorder.  Ultimately, the examiner opined that the Veteran does not have a right ankle disorder that was caused by or a result of his military service, as there were no entries in his service treatment records or current x-rays showing a past or present right ankle injury and no evidence of chronicity or continuity of care.  

Based on the foregoing, the Board finds that the evidence does not establish that the Veteran has a current right ankle disorder.  In fact, the Veteran himself has admitted that he does not have such a disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

The Board does note that the Veteran told the February 2012 VA examiner that he had right foot disorder rather than a right ankle disorder.  However, as noted above, the Veteran has already been granted service connection for a bilateral foot disorder. 

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.


ORDER

Service connection for a right ankle disorder is denied.  


REMAND

The Veteran was afforded a VA examination in July 2011 at which time the examiner opined that it is less likely than not that the Veteran's current lumbar spine strain with bulging disc was manifested with symptoms he had while in the service.  In so doing, she noted that the Veteran had a vague complaint of low back pain in 1988 and that there was no other complaint of back pain until 1991 when he was treated for thoracic pain.  She stated that the Veteran clearly had thoracic muscle pain while in service rather than an L5 bulging disc, but stated that the thoracic spine condition was not likely to have caused the L5 condition.  However, the examiner did not address whether the Veteran has any current thoracic back disorder that may be related to his military service.  Therefore, an additional VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted the Veteran's service treatment records show that he complained of low back pain in September 1988, but that the examiner believed it to be due to viral gastroenteritis.  In September 1991, the Veteran also complained of low back pain.  The service treatment records further show that the Veteran made mid- and upper back complaints, as noted in an October 1991 physical therapy note.  The October 1994 separation examiner found the spine to show discomfort and noted that the Veteran reported recurrent back pain.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has any back disorder, including any thoracic spine disorder, that manifested in service or is otherwise causally or etiologically related to his military service, to include any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



___________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


